Civil action to recover damages for breach of contract of employment. *Page 843 
Upon denial of liability and issues joined, there was a verdict and judgment for the plaintiff, from which the defendant appeals, assigning errors.
On controverted issues of fact, the jury has responded in favor of the plaintiff. A careful perusal of the record leaves us with the impression that the case has been tried in substantial conformity to the pertinent decisions on the subject and agreeably to the principles of law applicable. We have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. The exceptions to the charge are not sustained. The verdict and judgment will be upheld.
No error.